[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                  No. 10-14770                   MARCH 29, 2011
                                                                   JOHN LEY
                              Non-Argument Calendar                  CLERK
                            ________________________

                      D.C. Docket No. 3:10-cr-00053-MCR-1

UNITED STATES OF AMERICA,
                                                                   Plaintiff-Appellee,

                                        versus

CORDERRIUS TERRELLE HUNT,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                  (March 29, 2011)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Corderrius Terrelle Hunt appeals his conviction for possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1). He argues that the statute is
unconstitutional because it exceeds Congress’s power under the Commerce Clause,

and violates the Ninth and Tenth Amendments. After thorough review, we affirm.

       We review the constitutionality of a statute de novo. United States v. Scott,

263 F.3d 1270, 1271 (11th Cir. 2001).

       Here, as Hunt recognizes, his arguments are clearly foreclosed by our binding

precedent. First, we have binding precedent squarely concerning 18 U.S.C. §

922(g)(1) that precludes his challenges to the statute’s constitutionality on Commerce

Clause and Tenth Amendment grounds. Id. at 1273-74 (reaffirming our holding that

18 U.S.C. § 922(g)(1) is a facially valid exercise of Congress’ power under the

Commerce Clause; Hiley v. Barrett, 155 F.3d 1276, 1277 (11th Cir. 1998) (affirming

district court’s conclusion, in National Ass’n of Gov’t Employees, Inc. v. Barrett, 968
F. Supp. 1564, 1577-78 (N.D.Ga. 1997), that 18 U.S.C. § 922(g)(9) did not violate the

Tenth Amendment because it was a valid exercise of Congress’s Commerce Clause

power);1 see also New York v. United States, 505 U.S. 144, 174 (1992) (holding that

a congressional act that is valid under the Commerce Clause does not violate the

Tenth Amendment). In addition, since the Ninth Amendment does not provide an

inherent right to self defense, 18 U.S.C. § 922(g)(1) cannot be unconstitutional on



       1
       Though Barrett addressed the constitutionality of 18 U.S.C. § 922(g)(9), this distinction
makes no practical difference in addressing Tenth Amendment concerns.

                                               2
these grounds. See United States v. Wright, 117 F.3d 1265, 1275 (11th Cir. 1997),

vacated in part on other grounds by 133 F.3d 1412 (11th Cir. 1998). Indeed, the

Tenth Circuit has persuasively rejected the argument that the specific statute at issue

in this case violates the Ninth Amendment. United States v. Baer, 235 F.3d 561, 564

(10th Cir. 2000) (citing Wright, 117 F.3d at 1275). Accordingly, we affirm.

      AFFIRMED.




                                          3